      Case 2:18-cv-00087-KJM-AC Document 23 Filed 08/10/20 Page 1 of 2




                                    UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA



  CITY OF LINCOLN,                                      Case No.: 2:18-CV-00087-KJM-AC

                       Plaintiff,                       THIRD AMENDED PRETRIAL
                                                        SCHEDULING ORDER
          v.

  COUNTY OF PLACER; and DOES 1
  through 100, inclusive,

                       Defendants.



         Upon consideration of Plaintiff/Counter-Defendant City of Lincoln’s (“City”) and

Defendant/Counter-Claimant County of Placer’s (“County”) Joint Stipulation Regarding

Modification of the Second Amended Pretrial Scheduling Order, and finding good cause therefor,

the Court hereby amends the Second Amended Pretrial Scheduling Order (Dkt. 21) as follows:

         Section IV.       DISCOVERY

         All fact discovery shall be completed by April 30, 2021.

         Section V.        DISCLOSURE OF EXPERT WITNESSES

         All counsel are to designate in writing and serve upon all other parties the name, address,

and area of expertise of each expert that they propose to tender at trial not later than June 9, 2021.

By September 8, 2021, any party who previously disclosed expert witnesses may submit a

rebuttal list of expert witnesses who will express an opinion on a subject covered by an expert

designated by an adverse party, if the party rebutting an expert witness designation has not

 00039917.1                                       -1-
              ORDER REGARDING MODIFICATION OF SECOND AMENDED PRETRIAL SCHEDULING ORDER
      Case 2:18-cv-00087-KJM-AC Document 23 Filed 08/10/20 Page 2 of 2

previously retained an expert to testify on that subject. All expert discovery shall be completed

by December 8, 2021.

          Section VI.   MOTION HEARING SCHEDULE

          All dispositive motions, except motions for continuances, temporary restraining orders or

other emergency applications, shall be heard no later than March 4, 2022.

          The remaining provisions of the Second Amended Pretrial Scheduling Order remain in

effect.

          IT IS SO ORDERED.

Dated: August 8, 2020.
